EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 25, 2009 (the “Effective Date”), by and between Cinemark Holdings, Inc., a
Delaware corporation (the “Company”), and Steve Bunnell (“Executive”).
W I T N E S S E T H:
     WHEREAS, Company and Executive wish to enter into this Agreement to govern
Executive’s employment with the company.
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties hereto agree as follows:
     1 Employment.
          1.1 Title and Duties. The Company hereby employs Executive as Senior
Vice President of Film Licensing of the Company. Executive’s duties,
responsibilities and authority shall be consistent with Executive’s position and
titles and shall include serving in a substantially similar capacity with
certain of the Company’s Subsidiaries (as hereinafter defined) and such other
reasonably related duties, responsibilities and authority as may be assigned to
Executive by the Board of Directors of the Company (the “Board”). Executive
shall report directly to the President of the Company.
          1.2 Services and Exclusivity of Services. The Company and Executive
recognize that the services to be rendered by Executive are of such a nature as
to be peculiarly rendered by Executive, encompass the individual ability,
managerial skills and business experience of Executive and cannot be measured
exclusively in terms of hours or services rendered in any particular period.
Executive shall devote Executive’s full business time and shall use Executive’s
best efforts, energy and ability exclusively toward advancing the business,
affairs and interests of the Company and its Subsidiaries, and matters related
thereto.
          1.3 Location of Office. The Company shall make available to Executive
an office and support services (including an exclusive assistant) at the
Company’s headquarters in the Dallas/Plano, Texas area. Executive’s main office
shall be at such location.
          1.4 Subsidiaries; Person. For purposes of this Agreement, “Subsidiary”
or “Subsidiaries” means, as to any Person, any other Person (i) of which such
Person or any other Subsidiary of such Person is a general partner, (ii) of
which such Person, any one or more of its other Subsidiaries of such Person, or
such Person and any one or more of its other Subsidiaries, directly or
indirectly owns or controls securities or other equity interests representing
more than fifty percent (50%) of the aggregate voting power, or (iii) of which
such Person, any one or more of its other Subsidiaries of such Person, or such
Person and any one or more its other Subsidiaries, possesses the right to elect
more than fifty percent (50%) of the board of directors or Persons holding
similar positions; and “Person” means any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, or other entity or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended).
     2 Term. The term of Executive’s employment under this Agreement (the
“Term”) shall commence on the Effective Date (as defined in Section 18) and
shall continue for a period of two (2) years thereafter; provided, however, that
at the end of each year of the Term, the Term shall be extended for an
additional one-year period unless Executive’s employment with the Company is
terminated in accordance with Section 5. References in this Agreement to the
“balance of the Term” shall mean the period of time remaining on the scheduled
Term after giving effect to the most recent extension of the Term occurring
prior to any termination of the Term.

 



--------------------------------------------------------------------------------



 



     3 Compensation.
          3.1 Base Salary. During the Term, the Company will pay to Executive a
base salary at the rate of $300,000 per year, payable in accordance with the
Company’s practices in effect from time to time (“Base Salary”). Amounts payable
shall be reduced by standard withholding and other authorized deductions. Such
Base Salary shall be reviewed during the Term for increase (but not decrease) in
the sole discretion of the Board, or such individual, group or committee that
the Board may select as its delegate, not less frequently than annually during
the Term. In conducting any such review, the Board or such delegate shall
consider and take into account, among other things, any change in Executive’s
responsibilities, performance of Executive, the compensation of other similarly
situated executives of comparable companies and other pertinent factors. Once
increased, Executive’s Base Salary shall not be decreased except upon mutual
agreement between the parties, and, as so increased, shall constitute Base
Salary hereunder.
          3.2 Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit
Plans.
               (a) Executive shall be entitled to participate in all annual and
long-term bonuses and incentive, savings and retirement plans generally
available to other similarly situated executive employees of the Company.
Executive, and Executive’s family as the case may be, shall be eligible to
participate in and receive all benefits under welfare benefit plans, practices,
programs and policies provided to other similarly situated executive employees
of the Company, including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs. The Company reserves the right to
modify, suspend or discontinue any and all of its benefits referred to in this
Section 3.2 at any time without recourse by Executive so long as such action is
taken generally with respect to other executives and does not single out
Executive.
               (b) In addition to his Base Salary, for each fiscal year ending
during the Term, Executive will be entitled to participate in the Cinemark
Holdings, Inc. Performance Bonus Plan (the “Annual Bonus Plan”), as such Annual
Bonus Plan may be amended from time to time, or pursuant to the terms of any
successor plan. If the performance targets specified by the Compensation
Committee of the Board are satisfied, Executive will receive an annual incentive
cash bonus (the “Annual Bonus”) based upon the award opportunity parameters and
performance targets established by the Compensation Committee of the Board
pursuant to the terms of the Annual Bonus Plan. The amount of the Annual Bonus
award opportunity and the performance targets that must be satisfied to receive
such Annual Bonus award will be established by the Compensation Committee, in
its sole discretion, each fiscal year pursuant to the terms of the Annual Bonus
Plan. All such Annual Bonus award payments will be payable as specified pursuant
to the terms of the Annual Bonus Plan and will be reduced by standard
withholding and other authorized deductions.
               (c) Equity Awards. Executive will be eligible to participate in
and receive grants of equity incentive awards (“Equity Awards”) under the
Company’s Amended and Restated 2006 Long Term Incentive Plan (the “Equity
Incentive Plan”), as such Equity Incentive Plan may be amended from time to
time, or pursuant to the terms of any successor plan. Equity Awards to Executive
may be granted at such times and subject to such terms and conditions as the
Equity Incentive Plan administrator shall determine.
          3.3 Travel and Expenses. Executive shall be entitled to reimbursement
for expenses incurred in the furtherance of the business of the Company in
accordance with the Company’s practices and procedures, as they may exist from
time to time. Executive may, in his discretion, elect to purchase, and be
reimbursed for, business class tickets on any international flights which
scheduled flight time exceeds five hours. Executive shall keep complete and
accurate records of all expenditures such that Executive may substantiate and
fully account for such expenses according to the Company’s practices and
procedures.
          3.4 Vacation. Executive shall be entitled to twenty (20) days paid
vacation and other absences from work in accordance with the Company’s vacation
and absence policy in effect at the time of such vacations or absences.

 



--------------------------------------------------------------------------------



 



          3.5 Payment of Compensation and Benefits. Executive acknowledges and
agrees that all payments required to be paid to Executive and benefits to be
provided to Executive may be paid or provided by the Company, its successor or
any other Subsidiary of the Company.
     4 Confidential Information; Non-Competition; Non-Solicitation.
          4.1 General. Executive acknowledges that during his employment and as
a result of his relationship with the Company and its affiliates, Executive has
obtained and will obtain knowledge of, and has been given and will be given
access to, information, including, but not limited to, information regarding the
business, operations, services, proposed services, business processes,
advertising, marketing and promotional plans and materials, price lists, pricing
policies, ticket sales, film licensing, purchasing, real estate acquisition and
leasing, other financial information and other trade secrets, confidential
information and proprietary material of the Company and its affiliates or
designated as being confidential by the Company or its affiliates which are not
generally known to non-Company personnel, including information and material
originated, discovered or developed in whole or in part by Executive
(collectively referred to herein as “Confidential Information”). The term
“Confidential Information” does not include any information which (i) at the
time of disclosure is generally available to the public (other than as a result
of a disclosure by Executive in breach of this Agreement), or (ii) was available
to Executive on a non-confidential basis from a source (other than the Company
or its Affiliates or their representatives) that is not and was not prohibited
from disclosing such information to Executive by a contractual, legal or
fiduciary obligation. Executive agrees that during the Term and, to the fullest
extent permitted by law, thereafter, Executive will, in a fiduciary capacity for
the benefit of the Company and its affiliates, hold all Confidential Information
strictly in confidence and will not directly or indirectly reveal, report,
disclose, publish or transfer any of such Confidential Information to any
Person, or utilize any of the Confidential Information for any purpose, except
in furtherance of Executive’s employment under this Agreement and except to the
extent that Executive may be required by law to disclose any Confidential
Information. Executive acknowledges that the Company and its affiliates are
providing Executive additional Confidential Information that Executive was not
given prior to execution of this Agreement, as further consideration to
Executive for executing this Agreement, including the promises and covenants
made by Executive in this Section 4.
          4.2 Non-Competition. In further consideration of the compensation to
be paid to Executive hereunder, Executive acknowledges that during the course of
his employment with the Company and its Subsidiaries, he has, and will, become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company and its Subsidiaries and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Executive
agrees that, during Executive’s employment hereunder and for one year after the
date of termination of employment (the “Non-compete Period”), he shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in, any Competing Business.
For purposes hereof, “Competing Business” means any business that owns, operates
or manages any movie theatre. Nothing herein shall prohibit Executive from being
a passive owner of not more than five percent (5%) of the outstanding stock of
any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation. Notwithstanding the
foregoing, Executive’s obligations under this Section 4.2 shall terminate and
become null and void if Executive is terminated by Company without Cause or
Executive terminates his employment with Good Reason.
          4.3 Non-Solicitation. During the Term and for three (3) years
thereafter (the “Non-solicitation Period”), Executive shall not directly or
indirectly through another Person (i) induce or attempt to induce any managerial
or executive-level employee of the Company or any Subsidiary to leave the employ
of the Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any Subsidiary and any such employee, (ii) without the
Company’s prior written consent, hire any person who was a managerial or
executive level employee of the Company or any Subsidiary at any time during the
Term or (iii) induce or attempt to induce any customer, supplier, landlord,
developer, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary or (iv) make any negative, derogatory or disparaging statements or
communications regarding the Company or its Subsidiaries or any of their
officers, directors or affiliates. Notwithstanding the foregoing, after

 



--------------------------------------------------------------------------------



 



Executive’s employment is terminated for any reason, Executive may hire any
former employee of the Company or any of its Subsidiaries who were involuntarily
terminated by the Company or any of its Subsidiaries.
          4.4 Proprietary Interest. All inventions, designs, improvements,
patents, copyrights and discoveries conceived by Executive during Executive’s
employment by the Company or its affiliates that are useful in or directly or
indirectly related to the business of the Company and its affiliates or to any
experimental work carried on by the Company or its affiliates, shall be the
property of the Company and its affiliates. Executive will promptly and fully
disclose to the Company or its affiliates all such inventions, designs,
improvements, patents, copyrights and discoveries (whether developed
individually or with other persons) and shall take all steps necessary and
reasonably required to assure the Company’s or such affiliate’s ownership
thereof and to assist the Company and its affiliates in protecting or defending
the Company’s or such affiliate’s proprietary rights therein.
          4.5 Return of Materials. Executive expressly acknowledges that all
data, books, records and other Confidential Information of the Company and its
affiliates obtained in connection with the Company’s business is the exclusive
property of the Company or its affiliates and that upon the termination of
Executive’s employment by the Company or its affiliates, Executive will
immediately surrender and return to the Company or its affiliates all such items
and all other property belonging to the Company or its affiliates then in the
possession of Executive, and Executive shall not make or retain any copies
thereof.
          4.6 Property of the Company. Executive acknowledges that from time to
time in the course of providing services pursuant to this Agreement, Executive
shall have the opportunity to inspect and use certain property, both tangible
and intangible, of the Company and its affiliates and Executive hereby agrees
that such property shall remain the exclusive property of the Company and its
affiliates. Executive shall have no right or proprietary interest in such
property, whether tangible or intangible, including, without limitation,
Executive’s customer and supplier lists, contract forms, books of account,
computer programs and similar property. Executive may retain his day planner and
rolodex, whether documentary or computerized, provided Executive leaves a copy
of each with the Company.
          4.7 Reasonable in Scope and Duration; Consideration. Executive agrees
and acknowledges that the restrictions contained in this Section 4 are
reasonable in scope and duration and are necessary to protect the business
interests and Confidential Information of the Company and its affiliates after
the Effective Date of this Agreement, and Executive further agrees and
acknowledges that he has reviewed the provisions of this Agreement with his
legal counsel. Executive acknowledges and agrees that Executive will receive
substantial, valuable consideration from the Company for the covenants contained
in this Section 4, including without limitation, compensation and other
benefits.
     5 Termination.
          5.1 Termination Prior to Expiration of Term. Notwithstanding anything
to the contrary contained in Section 2, Executive’s employment may be terminated
prior to the expiration of the Term only as provided in this Section 5.
          5.2 Death or Disability.
               (a) The Company may terminate Executive’s employment hereunder
due to death or Disability (as defined below). If Executive’s employment
hereunder is terminated as a result of death or Disability, Executive (or
Executive’s estate or personal representative in the event of death) shall be
entitled to receive (i) all Base Salary due to Executive through the date of
termination; (ii) the actual Annual Bonus, if any, that Executive would have
received in respect of the fiscal year of the Company in which Executive’s
termination of employment occurs, prorated by a fraction, the numerator of which
is the number of days in such fiscal year prior to the date of termination and
the denominator of which is 365 days, payable at the same time as any Annual
Bonus payments are made to other similarly situated active executives pursuant
to the terms of the Annual Bonus Plan and subject to satisfaction of the
performance targets for such fiscal year; (iii) any previously vested Equity
Awards and benefits, such as retirement benefits, in accordance with the terms
of the plan or agreement pursuant to which such Equity Awards or benefits were
granted to Executive (items (i) through (iii) above collectively referred to as
“Accrued Employment Entitlements”); (iv) a lump sum payment equal to twelve
(12) months of Executive’s full Base Salary,

 



--------------------------------------------------------------------------------



 



which shall be payable as soon as practicable following the date of termination
but not later than March 15 of the first calendar year following the year of
such termination; provided, that in the case of Disability such payment shall be
offset by the amount of Base Salary paid by the Company to Executive or
Executive’s personal representative from the date on which Executive was first
unable substantially to perform Executive’s duties through the date of such
termination, and (v) any benefits payable to Executive or Executive’s
beneficiaries, as applicable, in accordance with the terms of the applicable
benefit plan. At the Company’s expense, Executive and/or Executive’s dependents
shall be entitled to continue to participate in the Company’s welfare benefit
plans and programs on the same terms as similarly situated actively-employed
executives for a period of twelve months from the date of such termination.
Executive and/or Executive’s dependents shall thereafter be entitled to any
continuation of such benefits provided under such benefit plans or by applicable
law. Following the death or Disability of Executive, Executive’s participation
under any Equity Award or other incentive compensation plan (other than Annual
Bonuses included in the definition of Accrued Employment Entitlements) shall be
governed by the terms of such plans.
               (b) “Disability” shall mean a physical or mental impairment that
(i) renders Executive unable to perform the essential functions of Executive’s
positions, even with reasonable accommodation that does not impose an undue
hardship on the Company or its Subsidiaries; (ii) has existed for at least sixty
(60) consecutive days; and (iii) in the opinion of a physician mutually agreed
upon by the Company and Executive (which agreement shall not be unreasonably
withheld) will last for a duration of at least one hundred eighty
(180) consecutive days. Executive’s Disability shall be determined by the
Company, in good faith, based upon information supplied by Executive and the
physician mutually agreed upon by the Company and Executive; provided, however,
that such physician’s opinion of Executive’s Disability as defined in this
Section 5.2(b) will be binding and conclusive on the parties and for purposes of
this Section 5.2, Executive’s date of termination will be deemed the date of
delivery of such opinion to the Company. Executive agrees to submit to physical
exams and diagnostic tests reasonably recommended by such physician.
          5.3 Termination by the Company for Cause or by Executive because of a
Voluntary Termination.
               (a) Executive’s employment hereunder may be terminated by the
Company for Cause (as hereinafter defined) or by Executive under a Voluntary
Termination (as hereinafter defined). If Executive’s employment hereunder is
terminated under this Section 5.3, Executive shall be entitled to receive all
Base Salary due to Executive through the date of termination. Furthermore, all
previously vested rights of Executive under an Equity Award or similar incentive
compensation plan or program shall be treated in accordance with the terms of
such plan or program. Except as specifically set forth in this Section 5.3, the
Company shall have no further obligations to Executive following a termination
for Cause, or a Voluntary Termination.
               (b) “Cause” shall mean (i) subject to clause (ii) below, a felony
or a violation by Executive of federal securities laws which results in a
conviction, a guilty plea or a plea of nolo contendere, (ii) the commission of
fraud, embezzlement or theft by Executive in connection with Executive’s
employment hereunder; (iii) engaging in conduct involving moral turpitude that
causes the Company and its affiliates substantial public disrepute or
substantial economic harm; (iv) a material breach of this Agreement by Executive
and/or Executive’s gross neglect of Executive’s duties hereunder which is not
cured to the Board’s reasonable satisfaction within fifteen (15) days after
written notice thereof is given to Executive by the Board; (v) the intentional
wrongful damage to material property of the Company or its affiliates; or
(vi) drug or alcohol abuse or other intentional conduct by Executive which
causes the Company and its affiliates substantial public disrepute or
substantial economic harm. Notwithstanding the foregoing, the Company shall not
be entitled to terminate Executive for Cause under clause (ii) above, unless
(A) the Board shall have made a good faith investigation into the existence of
the commission of the fraud, embezzlement or theft which would serve as the
basis of Executive’s termination for Cause under clause (ii) above, during which
investigation the Company may place Executive on a paid administrative leave of
absence and (B) no less than 2/3 of the members of the Board (excluding
Executive if Executive is then a member of the Board) shall have made a good
faith determination that the Company is entitled to terminate Executive for
Cause under clause (ii) above.
               (c) “Voluntary Termination” shall mean a termination of
employment by Executive on Executive’s own initiative other than (i) a
termination due to Disability or (ii) a termination for Good Reason.

 



--------------------------------------------------------------------------------



 



          5.4 Termination by the Company without Cause or by Executive for Good
Reason. The Company may terminate Executive’s employment hereunder without
Cause, and Executive shall be permitted to terminate Executive’s employment
hereunder for Good Reason (as hereinafter defined). If the Company terminates
Executive’s employment hereunder without Cause, other than due to death or
Disability, or if Executive effects a termination for Good Reason, Executive
shall be entitled to receive the payments and benefits set forth in this
Section 5.4.
               (a) If Executive’s employment hereunder is terminated by the
Company without Cause, so long as Executive has not breached any of the terms
contained in Section 4, Executive shall be entitled to each of the following:
                    (i) Executive’s Accrued Employment Entitlements;
                    (ii) Executive’s annual Base Salary in effect as of the date
of such termination, payable in accordance with the Company’s normal payroll
practices for a period equal to the longer of (i) the balance of the Term or
(ii) twelve (12) months following any such termination; provided, however, that
if Executive is, as of the date of such termination, a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), any amount that is (1) not treated as a short-term
deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), and (2) exceeds the
separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) (two times the
lesser of (A) the sum of Executive’s annualized compensation based on
Executive’s annual Base Salary for the calendar year preceding the calendar year
in which termination occurs (adjusted for any increase during that year that was
expected to continue indefinitely if Executive’s employment had not been
terminated), or (B) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which such
termination occurs), will not be paid before the date that is six months after
such date of termination, or if earlier, the date of Executive’s death. Any
payments or benefits to which Executive would otherwise be entitled during such
non-payment period will be accumulated and paid or otherwise provided to
Executive on the first day of the seventh month following such date of
termination, or if earlier, within 30 days of Executive’s death to his surviving
spouse (or to his estate if Executive’s spouse does not survive him). For
purposes of this Section 5.4(a)(ii) and Section 5.4(b), any amount that is paid
as a short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), or
within the separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) shall
be treated as a separate payment, provided the aggregate of the separate
payments under this Section 5.4(a)(ii) shall not exceed an amount equal to the
Executive’s annual Base Salary in effect as of the date of such termination or
for a period in excess of twelve (12) months following any such termination;
                    (iii) an amount equal to the most recent Annual Bonus
received by Executive for any fiscal year ended prior to the date of such
termination (determined without regard to any performance goals) , payable in a
lump sum within thirty (30) days following such termination of employment;
provided further, that if such termination or resignation occurs within thirty
(30) days prior to the calendar year end, the payment, without interest, of the
amount paid for a termination by the Company without Cause shall be paid no
earlier than January 1 of the next year; and
                    (iv) Executive and Executive’s dependents shall be entitled
to continue to participate in the Company’s welfare benefit plans and insurance
programs on the same terms as other actively employed executives for a period of
twelve (12) months from the termination date. Following the expiration of such
twelve-month period, Executive and/or Executive’s dependents shall be entitled
to any continuation of benefits as are provided under such benefit plans by the
Company or as are required to be provided in accordance with applicable law.
               (b) If Executive’s employment hereunder is terminated by the
Executive for Good Reason, so long as Executive has not breached any of the
terms contained in Section 4, Executive shall be entitled to the benefits
provided in Section 5.4(a), except the severance benefit specified in
Section 5.4(a)(ii) (the “Regular Severance Benefit”) shall be payable in a lump
sum (the “Permitted Lump Sum Benefit”) to the extent it is (1) treated as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4), or
(2) does not exceed the separation pay limit under Treas. Reg. §
1.409A-1(b)(9)(iii)(A) (two times the lesser of (A) the sum of Executive’s
annualized compensation based on Executive’s annual Base Salary for the calendar
year preceding the calendar year in which termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if

 



--------------------------------------------------------------------------------



 



Executive’s employment had not been terminated), or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which such termination occurs), as described
in Section 5.4(a)(ii). The Permitted Lump Sum Benefit shall be payable within
thirty (30) days following such termination of employment; provided further,
that if such termination or resignation occurs within thirty (30) days prior to
the calendar year end, the payment, without interest, of the Permitted Lump Sum
Benefit paid for a termination by Executive for Good Reason shall be paid no
earlier than January 1 of the next year and any remaining amount shall be
payable in installments in accordance with the Regular Severance Benefit
provisions of Section 5.4(a)(ii).
               (c) Any outstanding stock options granted to Executive shall be
vested and/or exercisable for the period through the date of such termination of
employment, and shall remain exercisable, in accordance with the terms contained
in the plan and the agreement pursuant to which such option awards were granted.
               (d) For purposes of the calculation of Executive’s benefits under
any supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.4.
               (e) “Good Reason” means and shall be deemed to exist if, without
the prior written consent of Executive, (i) Executive suffers a significant
reduction in duties, responsibilities or effective authority associated with
Executive’s titles and positions as set forth and described in this Agreement or
is assigned any duties or responsibilities inconsistent in any material respect
therewith (other than in connection with a termination for Cause); (ii) the
Company fails to pay Executive any amounts or provide any benefits required to
be paid or provided under this Agreement or is otherwise in material breach of
this Agreement; (iii) the Company adversely changes Executive’s titles or
reporting requirements; (iv) Executive’s Base Salary or benefits provided for
hereunder are materially decreased other than as part of reductions affecting
the Company’s executives generally after the second anniversary of the Effective
Date; or (v) the Company transfers Executive’s primary workplace by more than
twenty (20) miles from the current workplace. No termination by Executive shall
be for “Good Reason” unless written notice of such termination setting forth in
particular the event(s) constituting Good Reason is delivered to the Company
within thirty (30) days following the date on which the event constituting Good
Reason occurs and the Company fails to cure or remedy the event(s) identified in
the notice within thirty (30) days after receipt of such notice.
          5.5 General Release. Except where the termination is the result of
Executive’s death and notwithstanding the foregoing, no payment shall be made by
the Company to Executive under this Section 5 unless otherwise required by
state, local or federal law, until Executive executes a general release of all
claims in a form reasonably approved by the Company. The terms of any such
general release will not, without the written consent of the Executive,
terminate any continuing payment or benefit obligations hereunder by the Company
to the Executive.
          5.6 Section 5 and this Agreement shall be administered and interpreted
to maximize the short-term deferral exception to Code Section 409A, and
Executive shall not, directly or indirectly, designate the taxable year of a
payment made under this Agreement. The portion of any payment under this
Agreement that is paid within the short-term deferral period (within the meaning
of Code Section 409A and Treas. Reg. § 1.409A-1(b)(4)) will be treated as a
short term deferral and not aggregated with other plans or payments. Any other
portion of the payment that does not meet the short-term deferral requirement
will, to the maximum extent possible, be deemed to satisfy the exception from
Code Section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) for involuntary
separation pay and shall not be aggregated with any other payment. Any right to
a series of installment payments pursuant to this Agreement is to be treated as
a right to a series of separate payments. Any amount that is paid as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4) or within
the involuntary separation pay limit under Treas. Reg. §1.409A-1(b)(9)(iii)(A)
will be treated as a separate payment. Payment dates provided for in this
Agreement are deemed to incorporate “grace periods” within the meaning of Code
Section 409A.

 



--------------------------------------------------------------------------------



 



     6 Arbitration.
          6.1 General. Any dispute, controversy or claim arising out of or
relating to this Agreement, the breach hereof or the coverage or enforceability
of this arbitration provision shall be settled by arbitration in Dallas, Texas
(or such other location as the Company and Executive may mutually agree),
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as such rules are in effect in Dallas/Fort Worth, Texas
on the date of delivery of demand for arbitration. The arbitration of any such
issue, including the determination of the amount of any damages suffered by
either party hereto by reason of the acts or omissions of the other, shall be to
the exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any equitable remedy in a court to enforce the provisions of
this Agreement, including but not limited to an action for injunctive relief or
attachment, without waiving the right to arbitration.
          6.2 Procedure.
               (a) Either party may demand such arbitration by giving notice of
that demand to the other party. The party demanding such arbitration is referred
to herein as the “Demanding Party,” and the party adverse to the Demanding Party
is referred to herein as the “Responding Party.” The notice shall state (x) the
matter in controversy, and (y) the name of the arbitrator selected by the party
giving the notice.
               (b) Not more than fifteen (15) days after such notice is given,
the Responding Party shall give notice to the Demanding Party of the name of the
arbitrator selected by the Responding Party. If the Responding Party shall fail
to timely give such notice, the arbitrator that the Responding Party was
entitled to select shall be named by the Arbitration Committee of the American
Arbitration Association. Not more than fifteen (15) days after the second
arbitrator is so named; the two arbitrators shall select a third arbitrator. If
the two arbitrators shall fail to timely select a third arbitrator, the third
arbitrator shall be named by the Arbitration Committee of the American
Arbitration Association.
               (c) The dispute shall be arbitrated at a hearing that shall be
concluded within ten days immediately following the date the dispute is
submitted to arbitration unless a majority of the arbitrators shall elect to
extend the period of arbitration. Any award made by a majority of the
arbitrators (x) shall be made within ten days following the conclusion of the
arbitration hearing, (y) shall be conclusive and binding on the parties, and
(z) may be made the subject of a judgment of any court having jurisdiction.
               (d) Any amount to which Executive is entitled under this
Agreement (including any disputed amount) which is not paid when due shall bear
interest from the date due but not paid at a rate equal to the lesser of eight
percent (8%) per annum and the maximum lawful rate.
          6.3 Costs and Expenses. All administrative and arbitration fees, costs
and expenses shall be borne fifty percent (50%) by the Company and fifty percent
(50%) by Executive. The non-prevailing party shall pay the reasonable costs,
expenses and legal fees of the prevailing party.
     7 Non-Assignment. This Agreement shall not be assignable nor the duties
hereunder delegable by Executive. None of the payments hereunder may be
encumbered or in any way anticipated by Executive (or Executive’s estate or
personal representative). The Company shall not assign this Agreement nor shall
it transfer all or any substantial part of its assets without first obtaining in
conjunction with such transfer the express assumption of the obligations hereof
by the assignee or transferee.
     8 Remedies. Executive acknowledges that the services Executive is to render
under this Agreement are of a unique and special nature, the loss of which
cannot reasonably or adequately be compensated for in monetary damages, and that
irreparable injury and damage will result to the Company and its Subsidiaries in
the event of any default or breach of this Agreement by Executive. The parties
agree and acknowledge that the breach by Executive of any of the terms of this
Agreement will cause irreparable damage to the Company and its affiliates, and
upon any such breach, the Company shall be entitled to injunctive relief,
specific performance, or other equitable relief (without posting a bond or other
security); provided, however, that this shall in no way limit any other remedies
which the Company and its affiliates may have (including, without limitations,
the right to seek monetary damages).

 



--------------------------------------------------------------------------------



 



     9 Survival. The provisions of Sections 4 through 19 shall survive the
expiration or earlier termination of the Term.
     10 Taxes. All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by Federal, state or local law.
     11 No Obligation to Mitigate. Executive shall not be required to mitigate
the amount of any payment or other benefit required to be paid to Executive
pursuant to this Agreement, whether by seeking other employment or otherwise,
nor shall the amount of any such payment or other benefit be reduced on account
of any compensation earned by Executive as a result of employment by another
person; provided that Executive and Executive’s dependents shall not be entitled
to continue to participate in the welfare benefit plans of the Company and its
Subsidiaries if Executive is covered by the welfare benefit plans of another
employer.
     12 Notices. Any notice or other communications relating to this Agreement
shall be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier (e.g. Federal Express), to the
party concerned at the address set forth below:

     
If to Company:
  3900 Dallas Parkway, Suite 500
 
  Plano, Texas 75093
 
  Attn: Chief Executive Officer
 
   
If to Executive:
  At Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.
 
   
With a copy to:
  Law Offices of George Sheanshang
 
  130 West 57th Street, Suite 5B
 
  New York, NY 10019
 
  Attn: George Sheanshang

     Either party may change the address for the giving of notices at any time
by written notice given to the other party under the provisions of this
Section 12. If notice is given by personal delivery or overnight courier, said
notice shall be conclusively deemed given at the time of such delivery or upon
receipt of such couriered notice. If notice is given by mail, such notice shall
be conclusively deemed given upon deposit thereof in the United States mail.
     13 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior written and oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may not be changed orally, but only by
an agreement in writing signed by both parties.
     14 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement. Any executed counterpart returned by facsimile or electronically
(pdf) shall be deemed an original executed counterpart.
     15 Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.

 



--------------------------------------------------------------------------------



 



     16 Severability. The parties agree that if any provision of this Agreement
as applied to any party or to any circumstance is adjudged by a court or
arbitrator to be invalid or unenforceable, the same will in no way affect any
other circumstance or the validity or enforceability of this Agreement. Without
limiting the generality of the foregoing, in particular, if any provision in
Section 4, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court or arbitrator making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced. In addition, in the event of a breach by Executive of
Section 4, the Non-compete Period and the Non-solicitation Period shall be
automatically extended respectively by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.
     17 Binding Effect. Subject to Section 7 hereof, the rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the permitted successors, assigns, heirs, administrators, executors
and personal representatives of the parties.
     18 Effective Date; Effect on Original Agreement. This Agreement shall
become effective as of the date first written above. This Agreement contains the
entire understanding between the parties hereto and supersedes in all respects
any prior or other agreement or understanding between the Company or any
affiliate of the Company and Executive.
     19 Executive’s Cooperation. During the Term and for five (5) years
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
proceeding or investigation or any material dispute with a third party, in each
case as reasonably requested by the Company (including, without limitation,
Executive’s being reasonably available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, excluding documents which may come into Executive’s possession after
the Term from third parties which are subject to obligations of confidentiality,
all at times and on schedules that are reasonably consistent with Executive’s
other activities and commitments), in each case limited to the extent that such
cooperation (a) becomes unduly burdensome for Executive (including in terms of
the time commitments required by Executive in connection with such cooperation),
(b) in the event that such cooperation is required after the Term, unreasonably
interferes with Executive’s duties under his then current employment, (c) causes
Executive to breach in any material respect any material agreement by which he
is bound, or (d) is limited to the extent Executive is advised by legal counsel
that such cooperation would not be in Executive’s best interests. In the event
that the Company requires Executive’s cooperation in accordance with this
paragraph, the Company shall reimburse Executive solely for: (i) his reasonable
out-of-pocket expenses (including travel, lodging and meals) upon submission of
receipts and (ii) any reasonable attorneys’ fees incurred by Executive to the
extent that, after consultation with the Company, Executive deems it advisable
to seek the advice of legal counsel regarding his obligations hereunder.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the day and in the year first written above.

            COMPANY:
CINEMARK HOLDINGS, INC.
      By:   /s/ Alan W. Stock         Name:   Alan W. Stock        Title:  
Chief Executive Officer        EXECUTIVE:
      /s/ Steve Bunnell       Name:   Steve Bunnell           

 